DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Terashita et al. (US Pat# 11,159,696) in view of Okazaki (US Pat Pub# 2021/0141073).
Regarding claims 1 and 12, Terashita teaches a device operative to generate data for transmission, the device comprising a transceiver configured for wireless communications (Fig. 1, transceiver); a processor coupled with the transceiver and coupled with a memory (Fig. 1, CPU and memory), the memory having computer executable instructions stored therein which, when executed by the processor, cause 
Okazaki teaches a device operative to generate data for transmission, the device comprising a transceiver configured for wireless communications (Figs. 2-3, transceiver); a processor coupled with the transceiver and coupled with a memory (Figs. 2-3, processor and memory), the memory having computer executable instructions 
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a plurality of client devices as taught by Okazaki into Terashita’s device in order to improve functionality (Sections 00003 and 0009).
Regarding claims 2 and 13, the combination including Terashita teaches wherein the computer executable instructions are further executable by the processor to cause the processor to cease the repeated broadcast of the advertising packets via the transceiver upon establishment of the connection with the first client device (Fig. 6 and Col. 14 line 33-Col. 15 line 62, once connected advertising stops).

Regarding claims 4 and 15, the combination including Okazaki teaches wherein the computer executable instructions are further executable by the processor to cause the processor to obtain data from a sensor coupled with the processor and operative to at least generate a signal indicative of at least one sensed parameter (Figs. 7 and 9 and Sections 0072 and 0131-0135, sensor sending measurement data etc.).
Regarding claims 5 and 16, the combination including Okazaki teaches wherein the sensor comprises one of a temperature sensor, weight sensor, humidity sensor, ambient light sensor, or barometric sensor (Section 0042, weight).
Regarding claims 6 and 17, the combination including Terashita teaches wherein the computer executable instructions are further executable by the processor to cause the processor to continue to generate the data and solicit of the connection, with each of the broadcasted advertising packets comprising at least a portion of the generated data, for a time period upon the elapse thereof, resume the solicitation of the connection with each of the broadcasted advertising packets containing no data (Fig. 6 and Col. 14 line 33-Col. 15 line 62, resuming advertising after being disconnected etc.).

Regarding claims 10 and 21, the combination including Terashita teaches wherein the computer executable instructions are further executable by the processor to cause the processor to receive, subsequent to the establishment of the connection with the first client device, from the first client device, a command to initiate the generating of the data, the generating of the data commencing only upon receipt of the command (Fig. 6 and Col. 14 line 33-Col. 15 line 62, connection request).
Regarding claims 11 and 22, the combination including Terashita teaches wherein the generation of data for transmission occurs in a low power mode when the source device is not connected to a client device (Col. 3 line 22-Col. 4 line 40, BLE).
	Regarding claim 23, claim 23 is rejected for similar reasons as claims 1 and 12 since the recited elements would perform the claimed steps.
Terashita further teaches the client device includes a second transceiver configured for wireless communications (Fig. 1, second transceiver); a second processor coupled with the second transceiver and coupled with a second memory (Fig. 1, second CPU and memory), the second memory having computer executable instructions stored therein which, when executed by the second processor, cause the second processor to receive, via the second transceiver, an advertisement packet comprising a solicitation of a connection from the source device and determine if the received advertising packets further contains data (Fig. 6 and Col. 14 line 33-Col. 15 line 62, advertising signal); extract, where it is determined that the received advertising 
Okazaki further teaches each of the plurality of client devices including a second transceiver configured for wireless communications (Figs. 2-3 and 7, second transceiver); a second processor coupled with the second transceiver and coupled with a second memory (Figs. 2-3, second processor and memory), the second memory having computer executable instructions stored therein which, when executed by the second processor, cause the second processor to receive, via the second transceiver, an advertisement packet comprising a solicitation of a connection from the source device and determine if the received advertising packets further contains data (Figs. 7 and 9 and Sections 0072 and 0131-0135, advertising packets); extract, where it is determined that the received advertising packet contains data, the data contained therein (Figs. 7 and 9 and Sections 0072 and 0131-0135, advertising packets); transmit to the source device, via the second transceiver, in response to the received advertisement packet, a connection request to establish a connection therewith (Figs. 7 and 9 and Sections 0072 and 0131-0135, advertising packets); during the connection, .
Allowable Subject Matter
Claims 8-9 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Examiner’s Response
Applicant’s Response
“Neither Terashita or Okazaki disclose or suggest ‘during the connection, generating the data for transmission to the first client device and transmitting the generated data, by the source device, to the first client device; and detecting, by the source device, that the first client device has disconnected from the source device, based thereon continuing to generate the data for transmission to the first client device and soliciting, by the source device, a connection with any of the plurality of client devices via a repeated wireless broadcast of an


“There is no teaching or suggestion to transmit any generated data, such as print data, using the advertising signal.”
Again, examiner believes applicant is reading more into the claim than present.  The claim simply states generating data and Terashita simply teaches in figure 6 element T130 generating data.
“Applicants submit that it would not be an insubstantial change to modify the system of Terashita to include constantly changing data in the advertising signals.”
In response to applicant's argument that insubstantial change to modify the system of Terashita to include constantly changing data in the advertising signals, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Simply, both Terashita and Okazaki teaches wireless communication devices communicating data and advertisement signals etc.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        2/2/2022